Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitation “an intermediate portion extending between the first and second terminals” in claim 1 lines 5-6 is not disclosed in the specification. The specification discloses first and second terminals (Pg. 7 lines 1-3) but it does not disclose an intermediate portion. 
The limitation “an engaging groove defining an annular recess on the intermediate portion adjacent to the rear opening” in claim 1 lines 7-8 is not disclosed in the specification. The specification discloses an engaging groove (Pg. 7 line 6) but it does not describe the engaging groove as an annular recess.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a stopper ring having plural apertures on the wall” in claim 4 line 2 is unclear whether the stopper ring has the apertures or if the wall of the first tube claimed in claim 1 has the apertures. For purposes of examination the limitation is being interpreted as “a stopper ring disposed on the wall of the first tube adjacent to the rear opening and near the engaging groove wherein the stopper ring has plural apertures.” (As disclosed in Pg. 7 of the specification)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Patent Pub 20130338521) in view of Snook (US Patent 0186503).
Regarding Claim 1, Thompson teaches a nasogastric tube structure for sleeved coupling onto a transnasal gastroscope, comprising: 
a first tube (102) for sleeving on the transnasal gastroscope (this is functional claim language, for purposes of examination any tube that may allow another structure to be passed through fits this limitation. In Fig 3 it can be seen that tubes 308 and 310 pass through tube 102, [0049], so this limitation is met), the first tube having a front necking opening at a first terminal thereof (opening at 132), a rear opening at a second terminal corresponding to the first terminal thereof (Fig 2B; where 134 is pointing), an intermediate portion extending between the first and second terminals (tube 102 any portion between 134 and 132), at least one through hole (170) penetrating a wall thereof adjacent to the front necking opening (132), and an engaging groove defining an annular recess on the intermediate portion adjacent to the rear opening ([0057] 
a clamping member (110; see [0059] which teaches that 110 clamps medical tubes or wires which pass through the lumen of tube 102) having a C-shaped clip portion correspondingly engaging with the engaging groove (Fig 1A shows 110 having a c-shaped portion and engaging with groove 142) of the first tube when the transnasal gastroscope is passed through the first tube.
	Thompson does not teach a nasogastric tube structure for sleeved coupling onto a transnasal gastroscope, comprising:
	a clamping member having two corresponding positioning segments and a C- shaped clip portion connected to the two positioning segments by two ends thereof for correspondingly engaging with the engaging groove of the first tube when the transnasal gastroscope is passed through the first tube; and 
	a positioning member sleeved on the two positioning segments simultaneously for holding the two positioning segments closely to generate a bundling and fixing force by the C-shaped clip portion to releasably lock the clamping member in capturing the first tube against the transnasal gastroscope passed therethrough.
	Snook teaches (Annotated Fig 3) a clamping member having two corresponding positioning segments (a, a') and a C- shaped clip portion (A) connected to the two positioning segments by two ends thereof for correspondingly engaging with the engaging groove of the first tube (Interpreting rod D as the tube that will be clamped); and 
	a positioning member (d) sleeved on the two positioning segments simultaneously for holding the two positioning segments closely to generate a bundling and fixing force by the C-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamping member of Thompson with a clamping member having two corresponding positioning segments and a C- shaped clip portion connected to the two positioning segments by two ends thereof for correspondingly engaging with the engaging groove of the first tube when the transnasal gastroscope is passed through the first tube; and a positioning member sleeved on the two positioning segments simultaneously for holding the two positioning segments closely to generate a bundling and fixing force by the C-shaped clip portion to releasably lock the clamping member in capturing the first tube against the transnasal gastroscope passed therethrough as taught by Snook. Doing so would allow for another clamping structure to secure the medical tubes or wires that pass through the nasal tube 102 of Thompson (See Thompson [0055] and [0059])

    PNG
    media_image1.png
    320
    285
    media_image1.png
    Greyscale

Annotated Fig 3

	Regarding Claim 3, the combination of Thompson and Snook teaches all elements of the claim mentioned above. The combination further teaches the nasogastric tube structure wherein the positioning member (d) has a tunnel for sleeving the two positioning segments and fixing the positioning member to the two positioning segments (See annotated Fig 3 showing d sleeved on the two positioning segments a and a').
Regarding claim 10, the combination of Thompson and Snook teaches all elements of claim 1 mentioned above. Thompson further teaches (Fig 10A) the nasogastric tube structure further comprising a second tube (1036) and a connector shaped as a tubular structure (904) and having a connection portion (934) on an inner wall thereof, and wherein the first tube has a first connecting terminal at a back end thereof (930 is the proximal end of the first tube and 904 is at that end)  and the second tube has a second connecting terminal at a front end thereof (1000 is at the front end of second tube 1036) for respectively engaging with the connection portion of the connector (See Fig 10 B where 904 and 100 engage together; Also see [0092] teaching that the nasal tube device of the application may have adaptors (1000) or connectors to facilitate connection of various components to the nasal tube. It is interpreted that the features of the adaptor in Figs 10A and 10B may be included in the embodiment of Figs 1-3 in order to connect more equipment to the nasal device).

Regarding claim 12, the combination of Thompson and Snook teaches all elements of claim 3 mentioned above. Thompson further teaches (Fig 10A) the nasogastric tube structure further comprising a second tube (1036) and a connector shaped as a tubular structure (904) and having a connection portion (934) on an inner wall thereof, and wherein the first tube has a first connecting terminal at a back end thereof (930 is the proximal end of the first tube and 904 is at that end)  and the second tube has a second connecting terminal at a front end thereof (1000 is at the front end of second tube 1036) for respectively engaging with the connection portion of the connector (See Fig 10B where 904 and 100 engage together; Also see [0092] teaching that the nasal tube device of the application may have adaptors (1000) or connectors to facilitate connection of various components to the nasal tube. It is interpreted that the features of the adaptor in Figs 10A and 10B may be included in the embodiment of Figs 1-3 in order to connect more equipment to the nasal device).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Patent Pub 20130338521) in view of Snook (US Patent 0186503) as applied to claim 3 above, and further in view of Hsu (US Patent Pub. 20170189273).
	Regarding Claim 4, the combination of Thompson and Snook teaches all elements of the claim mentioned above. Thompson further teaches the nasogastric tube structure wherein the first tube (102) comprises a stopper ring (104) having an aperture (Fig 1D) on the wall thereof adjacent to the rear opening (134) and near the engaging groove (142).
	Thompson does not teach the nasogastric tube structure wherein the first tube comprises a stopper ring having plural apertures. 
	Hsu teaches (Fig 1) a tube comprising a stopper ring (23) having plural apertures (24) on the wall thereof adjacent to the rear opening and near the engaging groove [0050].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper ring of Thompson with a stopper ring having plural apertures as taught by Hsu. Doing so would help avoid any obstructions the stopper ring may cause to the patients respiratory (Hsu [0050]).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Patent Pub 20130338521) in view of Snook (US Patent 0186503)  as applied to claim 3 above, and further in view of McMichael (US Patent Pub 20030225392).
	Regarding Claim 5, the combination of Thompson and Snook teaches all elements of the claim mentioned above. The combination does not teach the nasogastric tube structure further comprising a cap having a photosensitive layer on a surface thereof at the front necking opening.
	McMichael teaches [0085] a tube structure (60) comprising a radiopaque material (104) positioned at the distal end (72) of the tube. The radiopaque material may be used in a variety 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal tube of Thompson to include a cap having a photosensitive layer on a surface thereof at the front necking opening as taught by McMichael. Doing so would allow the user to verify the location of the distal section of the device by using an x-ray (McMichael [0085]).
	Regarding Claim 6, the combination of Thompson, Snook and McMichael teaches all elements of the claim mentioned above. Thompson further teaches the nasogastric tube structure wherein the first tube (102) has a front segment having a first diameter and a back segment having a second diameter, wherein the first diameter of the front segment is less than the second diameter of the back segment (it is interpreted that the diameter at 132 is less than the diameter of the lip 140; additionally [0106] teaches that the proximal end of the nasal tube 102 may have a slight flare. A flare would make the diameter larger than the distal end of the tube), or wherein the front segment is tapered along an axial direction thereof and then gradually widened to form a curved concaved portion of the front segment.
	Regarding Claim 7, the combination of Thompson, Snook and McMichael teaches all elements of the claim mentioned above. Thompson further teaches [0104] the nasogastric tube structure wherein the first tube has a bendable section at the front segment thereof (see [0104] teaching that the tubes are sufficiently flexible such that the tube may be bent or manipulated during placement).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Patent Pub 20130338521) in view of Snook (US Patent 0186503), Hsu (US Patent Pub 20170189273) and  as applied to claim 7 above, and further in view of Lobo (US Patent Pub 20170296713).
	Regarding Claim 8, the combination of Thompson, Snook, Hsu and McMichael teaches all elements of the claim mentioned above. The combination does not teach the nasogastric tube structure wherein the bendable section is a bellows tube having a jagged section or an arc-shaped section.
	Lobo teaches [0030] a bendable tip that may have bellows such as a “bendy straw” (the bellows of a bendy straw is interpreted to have a jagged section where the straw bends). Lobo also teaches that the inventive tip may be used in other nasogastric devices [0034]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bendable section of Thompson with a bellows tube having a jagged section or an arc-shaped section as taught by Lobo. Doing so would allow for the tube to have a bendable tip that can access locations that are less convenient for static tips to access (Lobo [0030]).
	Regarding claim 9, the combination of Thompson and Snook teaches all elements of the claim mentioned above. Thompson further teaches (Fig 10A) the nasogastric tube structure further comprising a second tube (1036) and a connector shaped as a tubular structure (904) and having a connection portion (934) on an inner wall thereof, and wherein the first tube has a first connecting terminal at a back end thereof (930 is the proximal end of the first tube and 904 is at that end)  and the second tube has a second connecting terminal at a front end thereof (1000 is at the front end of second tube 1036) for respectively engaging with the connection portion of the connector (See Fig 10B where 904 and 100 engage together; Also see [0092] teaching that the nasal tube device of the application may have adaptors (1000) or connectors to facilitate connection of various components to the nasal tube. It is interpreted that the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 on Pg. 12 line 22 – Pg. 13 line 6, have been considered but are moot because a new ground of rejection is made to address the additional distinguishing features (a tube for sleeving on the transnasal gastroscope and an engaging groove defining an annular recess)
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. 
Regarding the argument made for claim 1 on Pg. 13 lines 10-20, the applicant argues that the clip (A) of Snook secures rod (D’) and (D), and that the rod (D) is not designed to allow for an object to pass through. 
	This argument is not persuasive since the Snook reference is teaching the clip (A) with positioning segments (a, a’) and nut (d). These components are the clamp that allows for the rod (D) to be secured within the clip portion (A). The primary reference used in the prior action already taught a tube, the examiner relied on Snook for teaching a clamping member with the corresponding structure of a c-shaped clip portion, positioning segments and a positioning member that is sleeved onto the positioning segments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783